725 N.W.2d 34 (2006)
LANSING PAVILION, L.L.C., Plaintiff/Counter-Defendant,
v.
EASTWOOD, L.L.C., Defendant/Counter-Plaintiff/Third-Party Plaintiff/Third-Party Defendant-Appellee, and
LL & 127, L.L.C., Defendant/Counter-Plaintiff/Third-Party Plaintiff-Appellee, and
J.R. Anderson Development Company, and Jeffrey R. Anderson Real Estate Inc., Third-Party Defendants-Appellants, and
STS Consultants, Ltd., Third-Party Defendant/Third-Party Plaintiff, and
D.J. McQuestion & Sons, Inc., Third-Party Defendant.
Docket No. 132103, COA No. 265970.
Supreme Court of Michigan.
December 28, 2006.
*35 On order of the Court, the application for leave to appeal the August 8, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.